Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. No newly added or canceled claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US20190335911A1 hereinafter referred to as Pawelczak in view of  US Patent Publication US20050273929A1 hereinafter referred to as Hennings further in view of US Patent 6,721,969 hereinafter referred to as Lupo. Pawelczak discloses a furniture assembly 100 comprising: a plurality of mounting poles 102; an upper bed 130 comprised of an upper frame having a plurality of corners, and further wherein said upper frame comprises an upper frame opening; a lower bed 120 comprised of a lower frame having a plurality of lower corners, and further wherein said lower frame comprises a lower frame opening; said lower frame opening being positioned in a plane aligned with a sidewall of said lower frame, said sidewall includes a length and said lower frame opening includes a length. However does not disclose four mounting poles; wherein each of said plurality of corners is independently mounted to an upper portion of a select one of the four mounting poles, wherein each of said plurality of lower corners is independently mounted to a lower portion of a select one of the four mounting poles, said upper frame opening being positioned in a plane aligned with a foot wall of said upper frame; wherein said upper frame opening plane is oriented generally orthogonal to said lower frame opening plane; and wherein said lower frame opening length is generally about 15 percent to about 30 percent of said side wall length said foot wall includes a length and said upper frame opening includes a length, wherein said upper frame opening length is generally about 30 percent to about 50 percent of said foot wall length; wherein the upper bed is completely removable from the furniture assembly.
Hennings teaches a furniture assembly 10 comprising: four mounting poles 48 (see paragraph 0038 discloses mounting pole 68 can be replaced with poles 48), an upper bed 12 comprised of an upper frame having four of corners 14, wherein each of said four corners is independently mounted to an upper portion of a select one of the four mounting poles; a lower bed 12 comprised of a lower frame having four lower corners 14, wherein each of said four lower corners is independently mounted to a lower portion of a select one of the four mounting poles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Pawelczak to modular and adjustable as taught by Hennings for the purpose of better customizing the dimensions of the bed to users need and for ease of transport. Such a modification would not yield unexpected results. 
Lupo teaches a furniture assembly 1 comprising a upper frame 1 said upper frame opening being positioned in a plane aligned with a foot wall of said upper frame; said foot wall includes a length and said upper frame opening includes a length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Pawelczak, as modified, to have the upper frame opening being positioned in the plane aligned with the foot wall resulting in the upper frame opening plane being oriented generally orthogonal to said lower frame opening plane, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Pawelczak, as modified, above discloses the claimed invention except for wherein said lower frame opening length is generally about 15 percent to about 30 percent of said side wall length; and wherein said upper frame opening length is generally about 30 percent to about 50 percent of said foot wall length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size said lower frame opening length to be generally about 15 percent to about 30 percent of said sidewall length; and size said upper frame opening length to be generally about 30 percent to about 50 percent of said foot wall length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a limitation is implicitly disclose in the drawings of the prior art. 
Re-Claim 2 
Pawelczak as modified by Hennings and Lupo above discloses,
wherein said lower frame opening length is generally about 20 percent to about 25 percent of said side wall length, and wherein said upper frame opening length is generally about 35 percent to about 45 percent of said foot wall length.
Re-Claim 3
	Pawelczak as modified by Hennings and Lupo above discloses the claimed invention except for wherein said lower frame opening length is generally about 11 inches to about 22 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the lower frame opening length to be generally about 11 inches to about 22 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-Claim 4
		Pawelczak as modified by Hennings and Lupo above discloses the claimed invention except for wherein said upper frame opening length is generally about 12 inches to about 21 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the upper frame opening length to be generally about 12 inches to about 21 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-Claim 5
	Pawelczak as modified by Hennings and Lupo above discloses,
wherein an occupant egress from said upper frame necessitates prone traversal of the occupant along nearly an entire length of said upper frame.
Re-Claim 6
	Pawelczak as modified by Hennings and Lupo above discloses,
wherein an occupant egress from said lower frame necessitates traversal of the occupant across nearly an entire length and width of said lower frame.
Re-Claim 7
	Pawelczak as modified by Hennings and Lupo above discloses,
wherein the egress of an occupant from said upper bed does not interfere with the egress of an occupant from said lower bed.
Re-Claim 8 
	Pawelczak as modified by Hennings and Lupo above discloses,
a furniture assembly comprising: a toddler upper bed having a rectilinear upper frame wherein each corner of said upper frame is independently mounted to an upper portion of a respective mounting pole; a toddler lower bed having a rectilinear lower frame wherein each corner of said lower frame is independently mounted to a lower portion of a respective mounting pole; a ladder 140 removably attachable to the rectilinear upper frame; said upper frame including and ingress and egress opening; said lower frame including an ingress and egress opening; said upper frame opening in a plane aligned with a foot wall of said upper frame; said lower frame opening in a plane aligned with a side wall of said lower frame; wherein said upper frame opening plane is oriented generally orthogonal to said lower frame opening plane; said side wall includes a length and said lower frame opening includes a length, wherein said lower frame opening length is generally about 15 percent to about 30 percent of said side wall length; said foot wall includes a length and said upper frame opening includes a length, wherein said upper frame opening length is generally about 30 percent to about 50 percent of said foot wall length; wherein said lower frame opening length is generally about 11 inches to about 22 inches; and wherein said upper frame opening length is generally about 12 inches to about 21 inches.
Pawelczak as modified discloses the claimed invention except for wherein the ladder positional at a slanted angle with respect to the rectilinear upper frame.  It would have been obvious matter of design to position the ladder at a slanted angle with respect to the rectilinear upper frame, since applicant has not disclosed that slanting the ladder solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well when the ladder is not slanted at an angle. As disclose in applicant’s specification the position of the ladder is a design choice. 
Re-Claim 9
	Pawelczak as modified by Hennings and Lupo above discloses,
wherein said lower frame opening length is generally about 20 percent to about 25 percent of said side wall length, and wherein said upper frame opening length is generally about 35 percent to about 45 percent of said foot wall length.
Re-Claim 10
	Pawelczak as modified by Hennings and Lupo above discloses,
wherein an occupant egress from said upper frame necessitates prone traversal of the occupant along nearly an entire length of said upper frame.
Re-Claim 11
	Pawelczak as modified by Hennings and Lupo above discloses,
wherein an occupant egress from said lower frame necessitates traversal of the occupant across nearly an entire length and width of said lower frame.
Re-Claim 12
	Pawelczak as modified by Hennings and Lupo above discloses,
wherein the egress of an occupant from said toddler upper bed does not interfere with the egress of an occupant from said toddler lower bed.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Pawelczak in view of  Hennings and Lupo further in view of US Patent 2,337,266 hereinafter referred to as O’Dell. Pawelczak as modified by Hennings and Lupo above discloses a furniture assembly comprising: a toddler upper bed having a rectilinear upper frame wherein each corner of said upper frame is independently mounted to an upper portion of one of the four mounting pole; a toddler lower bed having a rectilinear lower frame wherein each corner of said lower frame is independently mounted to a lower portion of one of the four mounting pole; said upper frame including and ingress and egress opening; said lower frame including an ingress and egress opening; said upper frame opening in a plane aligned with a foot wall of said upper frame; said lower frame opening in a plane aligned with a side wall of said lower frame; wherein said upper frame opening plane is oriented generally orthogonal to said lower frame opening plane; said side wall includes a length and said lower frame opening includes a length, wherein said lower frame opening length is generally about 15 percent to about 30 percent of said side wall length; said foot wall includes a length and said upper frame opening includes a length, wherein said upper frame opening length is generally about 30 percent to about 50 percent of said foot wall length; a drawer system 110, 2 including a rectilinear drawer frame wherein each corner of said drawer frame is independently mounted to a bottom portion of one of the four mounting poles; and said drawer frame including a slidable storage drawer comprising a plurality of partitions wherein actuating said slidable storage drawer does not translate vibration to said lower frame. However does not discloses the drawer frame including a slidable storage drawer comprising a plurality of partitions. 
O’Dell teaches a furniture assembly fig. 1 comprising: mounting poles 1, 2, an bed 3 and a drawer system 9 including a rectilinear drawer frame including a slidable storage drawer comprising a plurality of partitions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed drawer frame of Pawelczak to include partitions as taught by O’Dell for the purpose of storing various articles. Such a modification would not yield unexpected results. 	
Re-Claim 14
	Pawelczak as modified by Hennings, Lupo and O’Dell above discloses,
wherein said lower frame opening length is generally about 20 percent to about 25 percent of said side wall length, and wherein said upper frame opening length is generally about 35 percent to about 45 percent of said foot wall length.
Re-Claim 15
	Pawelczak as modified by Hennings, Lupo and O’Dell above discloses,
wherein an occupant egress from said upper frame necessitates prone traversal of the occupant along nearly an entire length of said upper frame.
Re-Claim 16
	Pawelczak as modified by Hennings, Lupo and O’Dell above discloses,
wherein an occupant egress from said lower frame necessitates traversal of the occupant across nearly an entire length and width of said lower frame.
Re-Claim 17 
	Pawelczak as modified by Hennings, Lupo and O’Dell above discloses,
wherein the egress of an occupant from said toddler upper bed does not interfere with the egress of an occupant from said toddler lower bed.
Re-Claim 18
	Pawelczak as modified by Hennings, Lupo and O’Dell above discloses the claimed invention except for wherein said lower frame opening length is generally about 11 inches to about 22 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the lower frame opening length to be generally about 11 inches to about 22 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-Claim 19
	Pawelczak as modified by Hennings, Lupo and O’Dell above discloses the claimed invention except for wherein said upper frame opening length is generally about 12 inches to about 21 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the upper frame opening length to be generally about 12 inches to about 21 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-Claim 20
Pawelczak as modified by Hennings, Lupo and O’Dell above discloses the claimed invention except for wherein said upper frame opening length is approximately 15 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the upper frame opening length to be approximately 1 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicant argues Hennings does not disclose four mounting poles an upper bed frame having four corners independently mounted to the four poles. Examiner respectively disagrees Hennings discloses mounting poles 48 to which a bed frame 12 can be secured. Hennings further teaches poles 48 are made of different segments 54 secured together by a member 74. Hennings also disclose the discloses pole 68/70 can be substituted with post 48 (see paragraph 0043) which in such a configuration would allow the upper bed to be completely removable from the furniture assembly. 
Applicant’s arguments with respect to claim(s) claims 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art of Pawelczak and Lupo does not discloses the ladder could be positional at a slanted angle with respect to the rectilinear upper frame. As disclosed above such a teaching is a obvious matter of design choice.
Applicant’s arguments with respect to claim(s) 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The combination of Pawelczak as modified in view of O’Dell discloses the claimed invention (see above rejections).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached search.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10 AM -5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673